Citation Nr: 0618721	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUE

Entitlement to additional vocational and rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962 and from February 1963 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination by a 
Vocational Rehabilitation Counselor (VRC) at the Denver, 
Colorado, Regional Office (RO), which denied the veteran's 
claim seeking entitlement to additional vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
bilateral defective hearing, rated as 40 percent disabling; 
tinnitus, rated as 10 percent disabling; residuals of 
meniscectomy, right knee, with degenerative changes, rated as 
10 percent disabling; residuals, plantar callouses with right 
upper ostomy, 3rd web space, and residual scar and 
osteoarthritis, tender on manipulation, rated as 10 percent 
disabling; residuals, left plantar corn and plantar callouses 
with left upper ostomy, 3rd web space, and residual scar, 
tender on manipulation, rated as 10 percent disabling.  

2.  The veteran has a serious employment handicap.  

3.  Through participation in the vocational rehabilitation 
program, the veteran received a Bachelor of Science degree in 
Business Administration with an emphasis in Operations and 
Materials Management.  

4.  The veteran has been employed with the federal government 
as an Office Automation Technician since May 1999.  

5.  The veteran has been rehabilitated to the point of 
employability.  

6.  The skills which the veteran developed in training are 
adequate to maintain employment in that field; the veteran's 
service-connected disabilities have not worsened to the point 
that he is unable to perform the duties of the occupation for 
which he has been trained; the occupation in which the 
veteran completed training has not been found to be 
unsuitable due to the veteran's abilities and employment 
handicap.  


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.35(e), 
21.51, 21.94, 21.190, 21.283, 21.284 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have also been published. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA redefines VA's 
duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The United States Court of 
Appeals for Veterans Claims (Court) recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, VA's duties to notify 
and assist contained in the VCAA are not applicable to this 
claim.  Id.  


II.  Factual background.

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  As will be 
noted below, the record reflects that service connection is 
in effect for: bilateral defective hearing, evaluated as 40 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; residuals, plantar callouses with right upper 
ostomy, 3rd web space, and residual scar, and osteoarthritis 
with tenderness on manipulation, evaluated as 10 percent 
disabling; residuals of meniscectomy, right knee, with 
degenerative changes, evaluated as 10 percent disabling; and 
residuals, left plantar corn and plantar callouses with left 
upper ostomy, 3rd web space and residual scar, and tenderness 
on palpation, evaluated as 10 percent disabling.  

A review of the record shows that in May 1995 the veteran was 
enrolled in the VA vocational rehabilitation (Chapter 31) 
program.  See 38 C.F.R. § 21.40 (2002).  Prior to this time, 
he had used his VA Chapter 34 educational benefits pursuing a 
degree in electronics and air conditioning and refrigeration 
at Pueblo Community College; he also attended Pikes Peak 
Community College pursuing a degree in criminal justice.  He 
was seeking a Bachelor's degree in Business Administration at 
the University of Southern Colorado, and was seeking 
additional assistance under Chapter 31 to complete his 
college course work.

In his application for vocational rehabilitation benefits (VA 
Form 28-1900), received in August 1994, the veteran indicated 
that he had completed 3 years of college.  In support of his 
claim, the veteran completed a counseling record-personal 
information (VA Form 28-1902), dated in January 1995, wherein 
he indicated that he wished to pursue a degree in accounting 
or business management.  

According to a counseling-narrative report, dated in April 
1995, it was determined that, in light of the veteran's 
service-connected disablities, he had a serious employment 
handicap.  The veteran indicated that he needed to get off 
his feet; therefore, he expressed the desire to get into a 
job where he could sit down and use his verbal and mental 
abilities rather than his physical abilities.  He expressed 
the desire to pursue a Bachelor of Science degree in Business 
Administration with a major in operations and materials 
management.  He felt that this would relate to his past 
experience doing maintenance work for hotels and other 
institutions.  The counseling psychologist pointed out that 
the veteran's service connected disabilities and his 
nonservice-connected disabilities both contribute towards an 
impairment in employability which he has not overcome.  The 
psychologist further noted that the veteran did possess a 
serious employment handicap; however, he noted that 
feasibility of the veteran's goal appeared good especially 
with his good follow through, organization skills, and his 
past experience.  He noted that the veteran's interaction and 
follow through were excellent and he would perform likewise 
in the academic setting.  

An Individualized Written Rehabilitation Plan (IWRP) was 
developed in June 1995.  The program goal established was to 
"become employed as an operations manager trainee;" and, 
the objectives established included course work leading to a 
Bachelor of Science degree in Business Administration.  It 
was noted that the duration of services was anticipated to be 
from June 1995 to May 1998.  

Of record is the report of a vocational consultant, dated in 
January 1999, who noted that the veteran had completed all of 
his coursework for a Bachelor of Science Degree in Business 
Administration with an emphasis in Management in December 
1998.  It was indicated that the veteran would be receiving 
his degree from the University of Southern Colorado.  It was 
noted that the veteran's past employment included working 
part-time jobs as a general clerk at Fort Carson, and he 
worked as a maintenance worker for an apartment complex.  
Based on the significant problems the veteran had with his 
service-connected disorders, it was determined that he was 
unable to work in the field for which he was trained; air 
conditioning/heating technician.  At the time of the 
evaluation, the veteran complained of difficulties with his 
feet, knees, and back.  The consultant noted that the veteran 
was requesting additional training for a Master's degree.  He 
noted that the veteran had completed an internship at Pueblo 
Job Service Center, and he had received several letters of 
recommendation.  The consultant stated that it appeared that 
the veteran had excellent skills and there was a good 
likelihood he could obtain employment.  The consultant 
reported, to the extent that the veteran just completed his 
training program and he was trained to entry level, he 
advised the veteran that there did not appear to be 
justification to sign him up for additional training; rather, 
he could be placed into employment services to help him get 
into a position that is in line with his education and 
abilities.  

An Individualized Employment Assistance Plan (IEAP) was 
developed in February 1999.  The stated goal was for the 
veteran to become employed as an Operations Management 
Trainee.  The objective was to obtain employment which 
commensurate with veteran's recently acquired educational 
skills.  The anticipated completion date was set for June 
2000.  It was reported that the veteran would learn how to 
prepare for and conduct a job search relative to finding 
employment in his area of expertise.  The counselor noted 
that the veteran would participate in employment services 
program and agree with the responsibilities of the veteran as 
described in the agreement.  Another stated objective was to 
develop job leads using all available employment programs.  

In a Special Report of Training, dated March 15, 1999, a 
Vocational Rehabilitation Counselor noted that, when seen in 
October 1998, the veteran indicated an interest in pursuing a 
Master's Degree in Business Administration.  He noted that 
the veteran successfully completed his Bachelor's Degree at 
the University of Southern Colorado; he received a Bachelor's 
of Science Degree in Business Administration with an emphasis 
in Operations and Materials Management.  He noted that an 
extension of training was not authorized, and the veteran was 
now participating in employment services.  

Of record is a job placement report, dated in June 1999, 
indicating that the veteran secured a promotion to full-time 
position as an office Automation Technician at Fort Carson, 
Colorado; his start date was approximately May 12, 1999.  It 
was noted that the veteran was very happy with his situation 
and the promotion, and continued employment was expected.  
The case manager indicated that the veteran was considered to 
be a successful rehabilitation.  Also of record is a closure 
statement from the Counseling Psychologist, indicating that 
the veteran's job was found to be suitable in terms of the 
veteran's aptitudes, interests and abilities and his 
promotion was directly related to securing the degree as 
outlined on his rehabilitation plan.  The veteran received 
employment services from February 2, 1999 to July 12, 1999.  
It was noted that the job appeared to be permanent, and it 
did not appear that the job would aggravate the veteran's 
service-connected disabilities.  The veteran was found to be 
rehabilitated as of July 12, 1999.  

The veteran was afforded a VA compensation examination in 
January 2003, at which time he complained of right knee pain; 
he noted that the veteran seemed worse since his last 
examination, and it was almost daily.  The veteran reported 
that the knee pain increased with bending and turning, as 
well as with standing and walking.  He noted that medication 
did not help him.  The veteran also complained of bilateral 
foot pain.  He reported difficulty walking for a long period 
of time because of foot pain.  The veteran indicated that if 
he wears shoes without arch support, he develops pain; if he 
does wear the arch support, he has no pain.  On examination, 
it was noted that the veteran's gait was reciprocal 
complaining of knee pain.  He was unable to squat down fully.  
The ligaments were stable on valgus and varus stress, 
negative drawer sign, negative Lachman's sign.  He had 
tenderness on patellofemoral compression along the joint 
line.  Range of motion was from 0 degrees to 90 degrees of 
flexion with verbal complaints of pain at the joint.  After 
performing repeated range of motion in the knees, the veteran 
complained of increased pain; however, no impaired endurance 
or weakened movement was noted.  Range of motion measured 0 
degrees to 85 degrees, extension to flexion with pain.  

He had well-healed scars on his feet.  The scarred area was 
somewhat tender on manipulation.  No calluses were noted.  He 
was able to move his toes with no difficulty and no 
associated pain.  After motion, he did not complain of 
increased pain, no decrease in motion, no impaired endurance, 
and no weakened movement.  Ankle motion, bilaterally, after 
repeated measurement remained the same at 20 degrees 
dorsiflexion with no pain, and 45 degrees plantar flexion 
with no associated pain.  The pertinent diagnoses were status 
post injury of the right knee with degenerative changes, 
status post arthroscopic surgery with limited motion, and 
well-healed scars.  With respect to his feet, the diagnosis 
was status post surgery with no limitation of motion, 
osteoarthritis, and well healed scars.  

On the authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
60
75
75
LEFT

65
70
75
75

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 60 in the left ear.  The 
pertinent diagnosis was severe sensorineural hearing loss, 
bilateral; and constant tinnitus, bilateral.  

Received in May 2003 was an Application for Vocational 
Rehabilitation (VA Form 28-1900), wherein the veteran 
indicated that his service-connected hearing loss impaired 
his ability to communicate effectively with clients and 
coworkers.  


III.  Legal Analysis.

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  38 U.S.C.A. 
§ 3100 (West 2002 & Supp. 2005).  

In this case, the veteran was already determined to have met 
the qualifications for basic entitlement to Chapter 31 
benefits.  Significantly, service connection was in effect 
for: defective hearing, bilateral, rated as 20 percent 
disabling; residuals, meniscectomy, right knee with 
degenerative changes, with complaints of pain, rated as 10 
percent disabling; and residuals, foot surgery, bilateral, 
rated as 10 percent disabling.  Accordingly, he was found to 
have a serious employment handicap; and was found by VA to be 
in need of rehabilitation because of that handicap.  See 38 
U.S.C.A. § 3102 (West 2002 & Supp. 2005); 38 C.F.R. § 21.40 
(2005).  

Additionally, the law provides that VA and the veteran must 
develop a written plan describing the veteran's employment 
goals and the program through which those goals will be 
achieved.  38 C.F.R. § 21.1(b) (3) (2005).  Specifically, an 
Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation 
services under chapter 31.  The plan is intended to assist in 
(1) providing a structure which allows VR&E staff to 
translate the findings made in the course of the initial 
evaluation into specific rehabilitation goals and objectives; 
(2) monitoring the veteran's progress in achieving the 
rehabilitation goals established in the plan; (3) assuring 
the timeliness of assistance by Department of Veterans 
Affairs staff in providing services specified in the plan; 
and (4) evaluating the effectiveness of the planning and 
delivery of rehabilitation services by VR&E staff. (b) A plan 
will be prepared in each case in which a veteran will pursue 
(1) A vocational rehabilitation program, as that term is 
defined in § 21.35(i). 38 U.S.C.A. § 3107 (West 2002 & Supp. 
2005); 38 C.F.R. § 21.80 (2005).  

The purposes of the IWRP are to (1) identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services that will lead to the point of 
employability; (2) plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided; and (3) specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  38 
U.S.C.A. § 3107 (West 2002 & Supp. 2005); 38 C.F.R. § 21.84 
(2005).  

In this case, the veteran's basic eligibility for vocational 
rehabilitation benefits is not at issue.  It is uncontested 
that the veteran has service-connected disabilities 
compensable at 20 percent or more, and was in need of 
rehabilitation to overcome an employment handicap.  See 38 
U.S.C.A. §§ 3101, 3102 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 21.40, 21.51(b) (2005).  

In this case, the Vocational and Rehabilitation Counseling 
Office determined that the veteran was eligible for Chapter 
31 benefits, determined that he ultimately manifested a 
serious employment handicap, and provided him with Chapter 34 
benefits and training under Chapter 31 in order to obtain the 
agreed upon vocational goal of becoming employed as an 
Operations Manager trainee.  Specifically, the record 
reflects that the veteran received a Bachelor's Degree in 
Business Administration from the University of Southern 
Colorado in December 1998 under Chapter 31 benefits.  
Subsequently, beginning in January 1999, the veteran received 
employment assistance; and, in May 1999, he secured a full-
time position as an office Automation Technician at Fort 
Carson, Colorado.  

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  38 C.F.R. 
§ 21.283(a) (2005); see also, 38 U.S.C.A. § 3101 (West 2002 & 
Supp. 2005).  The regulation also notes that the term 
"suitably employed" includes employment in the competitive 
labor market, sheltered situations, or on a nonpay basis 
which is consistent with the veteran's abilities, aptitudes 
and interests if the criteria contained in paragraph (c) (1) 
or (2) of section 21.283 are otherwise met.  38 C.F.R. 
§ 21.283(b) (2005).  

Section 21.283(c) holds that a veteran who has been found to 
be rehabilitated to the point of employability shall be 
declared rehabilitated when he: (1) Is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days; (2) Is employed in an occupation unrelated 
to the occupational objective of the veteran's rehabilitation 
plan for at least 60 continuous days if the veteran concurs 
in the change and such employment follows efforts to secure 
employment for the veteran in the occupation objective of a 
rehabilitation plan, is consistent with the veteran's 
aptitudes, interests, and abilities; and utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.  

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in July 1999; at 
that time rehabilitation to the point of employability had 
been achieved.  In this case, the record shows that the 
veteran obtained suitable employment, as defined above, with 
the federal government as an Office Automation Technician in 
May 1999.  It is also clear that he had held this position 
for over 60 days.  The Board finds that the veteran was 
rehabilitated in July 1999.  

Given the foregoing, i.e. that the veteran has been deemed 
rehabilitated, in order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability and either; (2) current facts, 
including any relevant medical findings, establish that his 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which she previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284 (2005).  

As noted above, the veteran has three compensable service-
connected disabilities, most notably his bilateral defective 
hearing.  The relevant medical evidence of record consists of 
VA progress notes, dated from April 2001 to June 2002, 
reflecting ongoing clinical evaluation for several 
disabilities, including degenerative joint disease, both 
knees.  Progress notes dated in April 2001 and June 2002 
described the veteran as being medically stable.  A VA 
examination conducted in January 2003 reported findings of 
severe bilateral high frequency sensorineural hearing loss.  
The report of that examination showed mild to moderate 
degenerative changes in the right knee; it was noted that 
there had been no interval change since March 1997.  With 
respect to his bilateral foot disorder, a radiographic study 
report noted that the examination was stable in comparison of 
a previous study in 1996.  The veteran successfully completed 
his degree during the period from May 1995 through December 
1998.  To the extent that the manifestations of his bilateral 
hearing loss have increased since then (which the Board does 
not doubt) there is no suggestion that it has worsened to the 
extent that, when considered in relation to other facts, he 
is precluded from performing the duties of the occupation for 
which he previously was found rehabilitated.  

The evidence also does not show that the type of occupation 
for which the veteran previously was found rehabilitated 
under Chapter 31 is unsuitable on the basis of his specific 
employment handicap and capabilities.  38 C.F.R. § 21.284(a) 
(2), (3) (2005).  In this regard, the veteran's goal was to 
become employed as an operations manager trainee.  He secured 
a promotion to a full time position as an Office Automation 
Technician; and, it was noted that the veteran was very happy 
with his situation.  And, while the veteran is not currently 
in a manager trainee position, it was noted that the 
promotion and continued employment was expected.  

Based on the aforementioned discussion, the Board finds that 
the evidence is against the veteran's claim of entitlement to 
additional vocational rehabilitation benefits and the 
requisite provisions of 38 C.F.R. § 21.284 (2005) have not 
been met.  The Board points out that the purpose of the 
Chapter 31 vocational rehabilitation program is to provide 
the assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.  


ORDER

Entitlement to additional vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


